        Case 3:20-cv-00614-BAJ-SDJ      Document 41     12/22/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


     NASSAU MARITIME HOLDINGS                                         CIVIL ACTION
     DESIGNATED ACTIVITY COMPANY

     VERSUS

     RIVERSIDE NAVIGATION, LTD.,                               NO. 20-00614-BAJ-SDJ
     ET AL.


                              RULING AND ORDER

        Before the Court is Defendant Glory Riverside Navigation, Ltd.’s Motion To

Vacate The Rule B Attachment And To Dismiss The Verified Complaint

(Doc. 18). Plaintiff opposes Defendant’s Motion. (Doc. 21). Defendant filed Reply

Memoranda in Further Support of its Motion. (Doc. 22; Doc. 27). On

November 4, 2020, this matter came before the Court for oral argument. (Doc. 30).

The Court permitted the parties to file post-hearing briefs, which both parties filed.

(Doc. 31–Doc. 32).

        For the reasons stated herein, Defendant’s Motion (Doc. 18) is GRANTED.

I.      BACKGROUND

        A. Procedural History

        On September 15, 2020, Plaintiff filed a Verified Complaint, Prayer For

Process and Relief By Maritime Attachment. (Doc. 1). Plaintiff subsequently

amended its Complaint. (Doc. 20). Plaintiff alleges in personam causes of action

against    the   following   Defendants:       Glory   Riverside   Navigation    Ltd.,



                                           1
          Case 3:20-cv-00614-BAJ-SDJ        Document 41        12/22/20 Page 2 of 11




Mehmet Ali Umur, Riverside Navigation Ltd., Afra Riverside, LLC, Active Denizcilik

ve Gemi Isletmeciligi A.S., and Active Shipping & Management Pte. Ltd. 1 (Id.).

         Plaintiff also filed a Motion for Writ of Attachment Pursuant to Rule B seeking

an Order directing the U.S. Marshals Service to seize the M/T RIVERSIDE to recover

amounts allegedly owed. (Doc. 3). The Court issued an Order for Writ of Attachment

Pursuant to Rule B. (Doc. 6). On September 16, 2020, the U.S. Marshals Service

executed the Seizure Warrant on the M/T RIVERSIDE. (Doc. 10). Defendant and

movant       Glory   Riverside    Navigation,       Ltd.—the    registered   owner   of    the

M/T RIVERSIDE—now seeks to vacate the attachment of the M/T RIVERSIDE and

to dismiss Plaintiff’s Verified Complaints for lack of subject matter jurisdiction.

(Doc. 18).

         B. Alleged Facts

         For present purposes, the following allegations are accepted as true:

         This dispute arises out of an alleged breach of a Loan Agreement and ship

mortgages, which Plaintiff asserts are preferred ship mortgages pursuant to

46 U.S.C. § 31301(6)(B). (Doc. 20, ¶¶ 15, 28). Plaintiff is the mortgagee by assignment.

(Id. at ¶¶ 20–22; see Doc. 20-5). Defendant Umur is the guarantor of the Loan

Agreement. 2 (Doc. 20, ¶ 43).


1 The named Defendant entities are not parties to the Loan Agreement. Glory Riverside
Navigation Ltd., Riverside Navigation Ltd. and Afra Riverside, LLC allegedly owned the
M/T RIVERSIDE at different times. (Doc. 20, ¶¶ 36, 62). Plaintiff alleges that the Umur
family owns and manages “Active,” an entity the Umur family uses to “control and dominate
the Borrowers and Defendant Glory Riverside.” (Id. at ¶ 35).

2   Borrowers under the Loan Agreement are not Defendants in this case. (Doc. 20, ¶ 15).


                                                2
        Case 3:20-cv-00614-BAJ-SDJ          Document 41       12/22/20 Page 3 of 11




       Critically, Movant Glory Riverside is not a party to the Loan Agreement.

(Doc. 18-1, p. 2). Equally important, the ship mortgages at issue do not encumber the

M/T RIVERSIDE, the only vessel subject to the Court’s writ of attachment. 3

(Doc. 20-5, p. 11; see Doc. 20-2; see also Doc. 20, ¶ 23).

       Plaintiff asserts that Umur is the alter ego of multiple entities including Glory

Riverside. 4 (Doc. 20, ¶ 68; Doc. 31, p. 5). Through its alter ego theory, Plaintiff

contends that Umur is the owner in fact of the M/T RIVERSIDE. (Doc. 31, p. 3). On

this basis, Plaintiff sought and obtained attachment of the M/T RIVERSIDE to

recover amounts owed for breaches of the ship mortgages encumbering other vessels.

(Doc. 20, ¶ 71; Doc. 3; Doc. 6).

       Defendant now seeks dismissal of Plaintiff’s Verified Complaints and vacatur

of the attachment of the M/T RIVERSIDE for lack of subject matter jurisdiction.

(Doc. 18; Doc. 32, p. 8). Defendant asserts that the Ship Mortgage Act does not provide

jurisdiction for the maritime attachment of a vessel over which Plaintiff has no

mortgage based on Plaintiff’s in personam claim for breach of the Loan Agreement or

ship mortgages. (Doc. 32, p. 8).




3The record reflects that Plaintiff allegedly possesses mortgages on the following five vessels:
(1) CAPE LAMBERT; (2) CAPE NORTHVILLE; (3) PACIFIC SKY; (4) CAPE PROVIDENCE;
and (5) CAPE SPENCER. (Doc. 20-5, p. 11).

4 Plaintiff asserts that the Court should disregard the corporate forms of Defendants
Glory Riverside Navigation Ltd., Riverside Navigation Ltd., and Afra Riverside, LLC,
because the Umur family members exercise complete domination and control over these
entities. (Doc. 20, ¶ 36).
                                               3
         Case 3:20-cv-00614-BAJ-SDJ            Document 41       12/22/20 Page 4 of 11




II.   LEGAL STANDARD

      Supplemental Rules B and E of the Federal Rules of Civil Procedure govern

attachment      of   assets    in    a    maritime     action.    Icon   Amazing,    L.L.C.    v.

Amazing Shipping, Ltd., 951 F. Supp. 2d 909, 915 (S.D. Tex. 2013). Plaintiff bears

the burden to establish a right to attachment. Id. To meet its burden, Plaintiff must

show the following: (1) a valid prima facie admiralty claim against Defendant;

(2) Defendant cannot be found within the district; (3) Defendant's property is within

the district; and (4) there is no legal bar to attachment—either statutory or maritime

in nature. Id.; see also Austral Asia Pte. Ltd. v. SE Shipping Lines Pte. Ltd.,

No. CIV.A. 12-1600, 2012 WL 2567149, at *1 (E.D. La. July 2, 2012). The first inquiry

is the primary issue in this case. The parties dispute whether Plaintiff has met its

burden     of   showing       that       the   Court   has       admiralty   jurisdiction.    See

Icon Amazing, L.L.C., 951 F. Supp. 2d at 915.

      Once a defendant’s property has been attached, the defendant can move to

vacate the attachment under Rule E(4)(f). Austral Asia Pte. Ltd., No. CIV.A. 12-1600,

2012 WL 2567149, at *1 (citing Williamson v. Recovery Ltd. Partnership,

542 F.3d 43, 51 (2nd Cir. 2008), cert. denied, 555 U.S. 1102 (2009)); see also

Fed. R. Civ. P. Supp. Adm. Rule E(4)(f) (“Whenever property is arrested or attached,

any person claiming an interest in it shall be entitled to a prompt hearing at which

the plaintiff shall be required to show why the arrest or attachment should not be

vacated or other relief granted consistent with these rules.”). A “district court may

certainly vacate the [attachment] if it determines, after hearing from both parties,



                                                 4
            Case 3:20-cv-00614-BAJ-SDJ        Document 41        12/22/20 Page 5 of 11




that the requirements of Rule B have not actually been met.” Austral Asia Pte. Ltd.,

No. CIV.A. 12-1600, 2012 WL 2567149, at *1 (citing Williamson, 542 F.3d at 52); see

also Naftomar Shipping & Trading Co. v. KMA Int'l S.A., No. CIV.A. V-11-2,

2011 WL 888951, at *2 (S.D. Tex. Mar. 10, 2011). The hearing is not intended to

definitively resolve the dispute between the parties; rather, the Court must make a

preliminary determination whether reasonable grounds exist for the arrest.

A. Coker & Co. v. Nat'l Shipping Agency Corp., No. CIV. A. 99-1440, 1999 WL 311941,

at     *1     (E.D.   La.     May    17,    1999)    (citing    Salazar    v.   Atlantic   Sun,

881    F.3d 73,       79–80    (3d   Cir.   1989);   20th      Century    Fox   Film   Corp.   v.

M.V. Ship Agencies, Inc., 992 F. Supp. 1423, 1427 (M.D. Fla. 1997)).

III.    DISCUSSION

        The fundamental issue here is whether the Ship Mortgage Act, as Plaintiff

asserts, provides jurisdiction for the maritime attachment of a vessel over which

Plaintiff has no mortgage on the basis of an in personam claim for breach of the Loan

Agreement or for ship mortgages. As Defendant’s property, the M/T RIVERSIDE, has

been attached pursuant to Admiralty Rule B. Plaintiff bears the burden of

establishing a right to the attachment. (Doc. 6); Icon Amazing, L.L.C. v.

Amazing Shipping, Ltd., 951 F. Supp. 2d 909, 915 (S.D. Tex. 2013) (citing Aqua Stoli

Shipping, Ltd. V. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006), abrogated

on other grounds by Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd.,

585 F.3d 58 (2d Cir. 2009)).




                                                5
        Case 3:20-cv-00614-BAJ-SDJ         Document 41        12/22/20 Page 6 of 11




    A. The Ship Mortgage Act

       The Ship Mortgage Act, now known as the Commercial Instruments and

Maritime Lien Act, 46 U.S.C. § 31301 et seq., provides maritime jurisdiction over

preferred     mortgages.          United      States     v.     TRIDENT        CRUSADER,

366 F.3d 391, 394 (5th Cir. 2004). Prior to the enactment of the Ship Mortgage Act,

federal courts had no jurisdiction over a suit to foreclose on a mortgage on a ship.

J. Ray McDermott & Co. v. Vessel Morning Star, 457 F.2d 815, 817 (5th Cir. 1972)

(internal citation omitted). The Act addressed the need for uniformity of procedure in

ship mortgage foreclosure proceedings. Id. at 817–18. The Act also manifested a

Congressional policy to confer jurisdiction on federal courts in controversies arising

out of properly recorded ship mortgages in order to “afford[] substantial security to

persons     supplying      essential     financing”     to     the    shipping     industry.

Tropicana Shipping, S.A. v. Empresa Nacional ""Elcano'' de la Marina Mercante,

366 F.2d 729, 732 (5th Cir. 1966). To create public confidence in obligations issued on

the faith of ship mortgages, Congress “[gave] a definite and assured character to such

mortgages provided they met certain simple conditions.” TRIDENT CRUSADER,

366 F.3d at 394 (citing The Thomas Barlum, 293 U.S. 21, 51 (1934)).

    B. Preferred Mortgages

       Plaintiff relies on the Ship Mortgage Act, 46 U.S.C. § 31325(b)(2)(A), to provide

the Court with jurisdiction in this case. Fundamentally, § 31325(b) necessitates

default on a preferred mortgage. 5 46 U.S.C. § 31325(b) (“On default of any term of the


5The Ship Mortgage Act defines a preferred mortgage as “a mortgage that is a preferred
mortgage under section 31322 of this title” and, “in sections 31325 and 31326 of this title, a
                                              6
       Case 3:20-cv-00614-BAJ-SDJ         Document 41     12/22/20 Page 7 of 11




preferred mortgage, the mortgagee may . . ."). A preferred mortgage is a lien on the

mortgaged vessel in the amount of the outstanding mortgage indebtedness secured

by the vessel. 46 U.S.C. § 31325(a). The United States Court of Appeals for the Fifth

Circuit has instructed that a “mortgage on a vessel” is not a “preferred mortgage”

unless it complies with all conditions specified by the statute. 6 United States v.

TRIDENT CRUSADER, 366 F.3d 391, 394, 396 (5th Cir. 2004); Morse Dry Dock &

Repair Co. v. The Northern Star, 271 U.S. 552, 556 (1926)) (“The mortgage is made

preferred only upon compliance with all the conditions specified. . .”) (“We see no room

for construction, and there is nothing for the courts to do but to bow their heads and

obey.”). Thus, for a mortgage to constitute a “preferred mortgage,” it must meet all

conditions required by statute. Here, it is unnecessary to determine whether

Plaintiff’s alleged ship mortgages comply with the statutory requirements so as to

constitute “preferred mortgage[s]” because Plaintiff has no mortgage whatsoever on

the attached vessel, the M/T RIVERSIDE. Plaintiff’s alleged ship mortgages on


mortgage, hypothecation, or similar charge that is established as a security on a foreign
vessel.” 46 U.S.C. § 31301(6); see also Provencher v. Binion & Sims, P.C.,
401 F. Supp. 2d 740, 742 (S.D. Tex. 2005). Section 31322 defines a preferred mortgage as “a
mortgage, whenever made” that meets certain requirements. Provencher v.
Binion & Sims, P.C., 401 F. Supp. 2d 740, 742 (S.D. Tex. 2005) (citing The Thomas Barlum,
293 U.S. 21, 38 (1934)).

6Under 46 U.S.C. § 31322, a “mortgage,” “whenever made,” is not a “preferred mortgage”
unless it:
       (1) includes the whole of the vessel;
       (2) is filed in substantial compliance with section 31321 of this title [and];
       (3)(A) covers a documented vessel; or
       (B) covers a vessel for which an application for documentation is filed that is
       in substantial compliance with the requirements of chapter 121 of this title
       and the regulations prescribed under that chapter . . .
United States v. TRIDENT CRUSADER, 366 F.3d 391, 393 (5th Cir. 2004) (citing
46 U.S.C. § 31322).
                                            7
       Case 3:20-cv-00614-BAJ-SDJ         Document 41     12/22/20 Page 8 of 11




vessels which are not involved in this case are irrelevant to the Court’s inquiry.

   C. Application of 46 U.S.C. § 31325(b)(2)(A) to Plaintiff’s In Personam
      Claims

      Section 31325 of the Ship Mortgage Act states, in relevant part:

      (a) A preferred mortgage is a lien on the mortgaged vessel in the amount
      of the outstanding mortgage indebtedness secured by the vessel.
      (b) On default of any term of the preferred mortgage, the mortgagee
      may--
      (1) enforce the preferred mortgage lien in a civil action in rem for a
      documented vessel, a vessel to be documented under chapter 121 of this
      title, a vessel titled in a State, or a foreign vessel;
      (2) enforce a claim for the outstanding indebtedness secured by the
      mortgaged vessel in--
      (A) a civil action in personam in admiralty against the mortgagor,
      maker, comaker, or guarantor for the amount of the outstanding
      indebtedness or any deficiency in full payment of that indebtedness; and
      (B) a civil action against the mortgagor, maker, comaker, or guarantor
      for the amount of the outstanding indebtedness or any deficiency in full
      payment of that indebtedness;

(Doc. 21, p. 6). Section 31325(c) further provides that the “district courts have original

jurisdiction of a civil action brought under subsection (b)(1) or (2) of this section.”

      The specific provision on which Plaintiff relies provides the following: “On

default of any term of the preferred mortgage, the mortgagee may[]" “enforce a claim

for the outstanding indebtedness secured by the mortgaged vessel in[]" “a civil action

in personam in admiralty against the . . . guarantor . . .” 46 U.S.C. § 31325(b)(2)(A)

(emphasis added). Here, Plaintiff has no mortgage on the M/T RIVERSIDE, much

less a preferred mortgage. While Plaintiff asserts that the alleged debt is secured by

ship mortgages on certain vessels, the M/T RIVERSIDE is not one of those vessels.

As this case does not involve a preferred mortgage or mortgaged vessel, Plaintiff’s

claims plainly do not fall within the jurisdiction conferred to the Court by

                                            8
       Case 3:20-cv-00614-BAJ-SDJ       Document 41     12/22/20 Page 9 of 11




46 U.S.C. § 31325(b)(2)(A).

      The legislative history regarding 46 U.S.C. § 31325(b) provides the following:

      Section 31325(b) provides that, on default of any term, the mortgagee
      may enforce the preferred mortgage lien in a civil action in rem, or in
      personam in admiralty against the mortgagor, comaker, or guarantor
      for the amount of the outstanding indebtedness secured by the vessel or
      any deficiency in paying off that indebtedness. This subsection makes a
      substantive change to law by allowing a nonadmiralty civil action to be
      brought against the mortgagor, comaker, or guarantor for the amount of
      the outstanding indebtedness secured by the vessel or any deficiency in
      paying off that indebtedness. . .

H.R. REP. 100-918, 44, 1988 U.S.C.C.A.N. 6104, 6137. While the legislative history

indicates that a party may bring an action in personam against the guarantor, that

action may be brought “for the amount of the outstanding indebtedness secured by

the vessel or any deficiency in paying off that indebtedness.”

      First, it must be noted that the alleged indebtedness at issue here is not

secured by the M/T RIVERSIDE. Second, this is not an action to secure any deficiency

remaining after foreclosure of a vessel. The Fifth Circuit explained, when

interpreting a previous version of the Ship Mortgage Act, that a mortgagee may bring

suit in personam against the mortgagor in admiralty “for any deficiency in the

amount of the indebtedness secured by the vessel.” See J. Ray McDermott & Co. v.

Vessel Morning Star, 457 F.2d 815, 818 (5th Cir. 1972) (“The Ship Mortgage Act . . .

forms a comprehensive procedure for the foreclosure of a preferred ship's mortgage,

the sale of the vessel and any resulting deficiency adjudged against the debtor in

personam.”); see also Bollinger & Boyd Barge Serv., Inc. v. Motor Vessel,

Captain Claude Bass, 576 F.2d 595, 598 (5th Cir. 1978) (“[D]efendants are liable in



                                          9
       Case 3:20-cv-00614-BAJ-SDJ      Document 41     12/22/20 Page 10 of 11




personam for that portion of the primary obligation still outstanding and not satisfied

when the plaintiff purchased the vessel at the Marshal's sale and are responsible for

that specific difference only.”).

       The Court finds that 46 U.S.C. §§ 31325(a)–(c) does not provide the Court with

jurisdiction in this case. It would be improper for the Court to exercise jurisdiction

over Plaintiff’s in personam claim against Umur, the alleged guarantor and alter ego

owner of the M/T RIVERSIDE, pursuant to the Ship Mortgage Act, when Plaintiff

has no preferred mortgage on the M/T RIVERSIDE and the M/T RIVERSIDE does

not secure the debt at issue. While it may be appropriate for Plaintiff to pursue a

cause of action under 46 U.S.C. § 31325(b) following default on one of its alleged ship

mortgages, should the ship mortgage constitute a preferred mortgage under the

statute, those ship mortgages are not before the Court in this case.

       The Court’s holding is supported by the purpose of the Ship Mortgage Act: to

address the need for uniformity of procedure in ship mortgage foreclosure

proceedings. J. Ray McDermott & Co., 457 F.2d at 817. This is not a ship mortgage

foreclosure proceeding. Simply put, the Ship Mortgage Act was intended to address

specific ship mortgages—no ship mortgage exists in favor of Plaintiff on the

M/T RIVERSIDE. As a result, Plaintiff has not established its right to attachment of

the M/T RIVERSIDE. Accordingly, the Court will grant Defendant’s Motion To

Vacate The Rule B Attachment And To Dismiss The Verified Complaint (Doc. 18).




                                          10
      Case 3:20-cv-00614-BAJ-SDJ     Document 41   12/22/20 Page 11 of 11




IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant Glory Riverside Navigation, Ltd.’s Motion

To Vacate The Rule B Attachment And To Dismiss The Verified Complaint

(Doc. 18) is GRANTED.

      IT IS FURTHER ORDERED that the Court’s Order For Writ Of

Attachment Pursuant To Admiralty Rule B (Doc. 6) be and is hereby

VACATED.

      IT IS FURTHER ORDERED that Plaintiff’s First Amended Verified

Complaint, Prayer For Process And Relief By Maritime Attachment (Doc. 20) is

DISMISSED on the basis that the Court lacks subject matter jurisdiction over this

matter.

      IT IS FURTHER ORDERED that Defendant’s Ex Parte Motion For

Expedited Hearing (Doc. 37), Motion To Strike (Doc. 38), And Ex Parte Motion For

Expedited Hearing (Doc. 39) are DENIED AS MOOT.



                             Baton Rouge, Louisiana, this 22nd of December, 2020



                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       11
